PER CURIAM.
The appellant, Blake Alexander Ward, was convicted of attempted second degree murder, and this court affirmed the judgment and sentence associated with that case. See Ward v. State, 17 So.3d 1243 (Fla. 5th DCA 2009). He now appeals the summary denial of the first two grounds of his amended rule 3.850 motion alleging ineffective assistance of counsel. Because ground two, which deals with the potential witness, Ms. Canty, is not facially invalid and is not conclusively refuted by the record, we reverse and remand for an eviden-tiary hearing to allow the trial court to consider ground two of Mr. Ward’s amended motion. We otherwise affirm.
AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER, MONACO and LAWSON, JJ., concur.